Citation Nr: 0831912	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ankle 
arthralgia.

2.  Entitlement to service connection for a right ankle 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran had active service from August 1971 to February 
1974.  Records show that he also served with the Texas 
National Guard from July 1977 to June 1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran indicated on his March 2005 VA Form 9 that he 
wished to testify at a BVA hearing.  There is also a 
handwritten notation "DRO hearing in Waco."  On April 1, 
2005 the veteran was sent a letter asking him to clarify the 
type of hearing he wished to have.  The letter stated that if 
the veteran did not respond his name would remain on the list 
of persons wishing to have a Travel Board hearing and a 
hearing would be scheduled at the earliest possible date.  On 
April 5, 2005 the RO notified the veteran that an informal 
conference had been scheduled for June 2005.  By 
correspondence dated April 13, 2005 the veteran wrote:

This is in reference to VA letter of 4-5-05.  
Prior to this letter I had received a letter 
of 4-1-05 showing I have an informal 
conference set up for 6-9-05 at 8:45.  I 
assumed that this was in reference to my 
current appeal.  Please clarify if your 
letter of 4-5-05 requesting how I want to 
proceed with my appeal is different from the 
hearing I have set up for on 6-9-05.  

I wish at all times choose the DRO hearing 
process unless I am denied and must follow 
up to BVA in Washington DC.

The RO did not respond to the veteran's April 13, 2005 letter 
and the veteran failed to report to the June 2005 scheduled 
RO hearing.  A December 2007 Report of Contact shows that the 
veteran called to ask about his hearing.  The operator 
informed the veteran that he was not currently scheduled for 
a Travel Board hearing and that his file was due to be 
reviewed by a Decision Review Officer (DRO) at the RO.

Given the above, the RO should attempt to clarify whether the 
veteran would still like an RO hearing.    


Accordingly, the case is REMANDED for the following action:

1.  Clarify whether or not the veteran 
wishes to testify at an RO hearing.  All 
correspondence regarding this 
clarification and any resulting hearing 
transcript should be associated with the 
claims folder.   

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
issue a supplemental statement of the 
case and afford the veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




